Citation Nr: 1511608	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  99-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for ischemic heart disease (previously denied as atypical chest pain, sick sinus syndrome, mitral valve prolapse; claimed as a heart condition).

3.  Entitlement to service connection for a back condition, to include whether new and material evidence has been submitted to reopen a previously denied claim.  

4.  Entitlement to service connection for posttraumatic stress disorder.

5.  Entitlement to an increased disability evaluation in excess of 30 percent for residuals of fracture, left mandible, s/p osteotomy right mandible and ostectomy anterior mandible.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for Parkinson's disease with neurological deficits of right upper extremity.

7.  Entitlement to an initial disability evaluation in excess of 20 percent for Parkinson's disease with neurological deficits of left upper extremity.

8.  Entitlement to an initial disability evaluation in excess of 10 percent for neurological deficits of the right lower extremity due to Parkinson's disease and diabetes mellitus, type II.

9.  Entitlement to an initial disability evaluation in excess of 10 percent for neurological deficits of the left lower extremity due to Parkinson's disease and diabetes mellitus, type II.

10.  Whether a November 29, 1995 rating decision denying service connection for a back condition should be revised or reversed on the grounds of clear and unmistakable error (CUE).

11.  Whether a November 29, 1995 rating decision denying service connection for residuals of a left shoulder injury should be revised or reversed on the grounds of CUE.

12.  Whether a November 29, 1995 rating decision denying service connection for a neck condition should be revised or reversed on the grounds of CUE.

13.  Whether a November 29, 1995 rating decision denying service connection for blood from rectum (also claimed as intestinal bleeding) should be revised or reversed on the grounds of CUE.

14.  Whether a November 29, 1995 rating decision denying service connection for arthritis should be revised or reversed on the grounds of CUE.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to October 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) issued in September 2011, March 2014.  

The issue of service connection for a left shoulder disorder was previously remanded by the Board in August 2012.  Prior to that decision, the Veteran presented testimony at a hearing in August 2006 before the VLJ who made the decision to remand in August 2012.  In January 2015, the Board sent the Veteran a letter informing him that the VLJ who conducted the August 2006 Board hearing was no longer with the Board and that, as a result, the Veteran had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  In February 2015, the Veteran responded by informing the Board that he wished to have a new hearing.  See 38 C.F.R. § 20.707.

In a December 2012 rating decision, the RO informed the Veteran that "we accepted your withdrawal of the following issues, a) migraine headaches and your dental condition, b) residuals of fracture left mandible status post osteotomy right mandible and ostectomy anterior mandible."  In response, the Veteran wrote in February 2013 that "I absolutely do not agree with the Atlanta RO decision to withdraw the medical issues . . . ."  To clarify the status of his claims, the RO sent him a letter in March 2013 stating that "A decision on your claim for residuals of left mandible fracture, macular degeneration, migraine headaches, and individual unemployability has been deferred for additional evidence."  (Emphasis added.)  The March 2014 rating decision appears to be the most recent action taken as to those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issues of service connection for (1) a left shoulder disorder and (2) ischemic heart disease, a remand is in order to afford the Veteran the opportunity to present testimony before the Board.  

With regard to the remaining issues, a remand is in order pursuant to 38 C.F.R. § 19.9(c) for issuance of a Statement of the Case.  Although it appears the AOJ recognizes that the Veteran filed an NOD as to those issues, the Board has no discretion and must remand them.  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge to address the claims of service connection for a left shoulder disorder and ischemic heart disease.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

2.  Issue the Veteran a statement of the case (SOC) with respect to the issues listed on the title pages of this decision numbered 3-14.  This issuance should include notification of the need to timely file a substantive appeal to perfect the appeal on the issues.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

